DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “a weight sensor… said weight sensor is configured to detect downward force exerted by the horses leg during walking, trotting and running”. It is unclear what applicant means by “weight sensor” since the weight of a horse does not change when the horse moves, W=mg, both mass of the horse and gravity is fixed on earth. Applicant’s specification indicates the weight sensor can be an accelerometer thus the claims are being examined as such.  The same rejection for claim 11.
Claim 9 is rejected based on its dependency on 8. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Chasins et al. (US 2015/0157435, hereafter referred to as Chasins, cited in IDS).
For claim 1, Chasins teaches an equine motion tracking assembly (abstract and figs.) being configured to be worn on legs of horse during training thereby facilitating the training to be remotely monitored (abstract and figs.), said assembly comprising: 
a plurality of sleeves (fig. 1, sleeves on each of the legs of the horse), each of said sleeves being configured to be worn around an associated one of a horse's legs (fig. 1); and 
a plurality of tracking units (accelerometer, abstract, para 0038, 0063 (one or more), 0068, claim 10), each of said tracking units being coupled to an associated one of said sleeves wherein each of said tracking units (each sleeve has sensors, as per figs. 2-4) is configured to track motion of the horse during training exercises (claim 10), each of said tracking units being configured to be in wireless communication with an extrinsic electronic device (display hub unit) thereby facilitating the training exercises to be remotely monitored (abstract data sent to display hub unit, Fig. 7, user watch).
For claim 2, Chasins further discloses wherein each of said sleeves comprises a panel (406/404, figs. 4) having a first surface and a second surface (front and back sides of the wrap, 404, 406), said panel being comprised of a deformable material (as per figs. 1 and 4, the material is clearly deformable 
For claim 3, Chasins further discloses a first mating member being coupled to said second surface of said panel (fig. 4c, the area to which the straps 405 attach is the mating member, the straps must attach to something to stay in place).
For claim 4, Chasins further discloses a pair of straps (405), each of said straps being coupled to said second surface of said panel (fig. 4b), each of said straps having a bottom surface (fig. 4b), each of said straps being configured to be wrapped around the horse's leg to retain said panel on the horse's leg (fig. 4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chasins 
For claim 6, Chasins further teaches a processor (para 0092, 0098). 
Chasins is silent about wherein each of said tracking units comprises a processor being positioned within said panel. Chasins however indicates well know techniques can be incorporated in any suitable manner (para 0092).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the processor on the panel for each of the tracking units, to quickly and effectively 
For claim 10, Chasins further teaches a power supply (para 0043), said power supply being electrically coupled said processor (para 0043), said power supply comprising at least one battery (para 0076).
Chasins is silent about said power supply being positioned within said panel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the power supply on the panel for each of the tracking units, to quickly and effectively power the sensors and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Mills (US 2010/0229509).
For claim 5, Chasins is silent about a pair of second mating members, each of said second mating members being coupled to said bottom surface of an associated one of said straps, each of said second mating members engaging said first mating member to tighten said straps around the horse's leg.
Mills teaches an equine sleeve (abstract and figs.) comprising a first mating member (50) being coupled to said second surface of said panel (attaches to the panel as per fig. 2), a pair of straps (22, fig. 1 and 2), each of said straps being coupled to said second surface of said panel (fig. 2), each of said straps having a bottom surface (fig. 2), each of said straps being configured to be wrapped around the horse's leg to retain said panel on the horse's leg (fig. 1), and a pair of second mating members (52), each of said second mating members being coupled to said bottom surface of an associated one of said straps, each of said second mating members engaging said first mating member to tighten said straps around the horse's leg (see fig. 1, para 0017, 0018).
. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Davies (US 7467603, cited in IDS). 
For claim 7, Chasins teaches sensors being positioned within said panel (fig. 4).
Chasins is silent about an elevation sensor wherein said elevation sensor is configured to detect how high the horses leg is raised during walking, trotting and running, said elevation sensor being electrically coupled to said processor.
Davies teaches an equine motion tracking assembly (abstract and figs.) including an elevation sensor (col. 10, lines 46-59) wherein said elevation sensor is configured to detect how high the horses leg is raised during walking, trotting and running, said elevation sensor being electrically coupled to said processor (Col. 10, lines 46- Col. 11, line 25, fig. 2a coupling to a processor, sensors on legs as per fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an elevation sensor, as taught by Davies, into the equine motion tracking assembly of Chasins, to analyze the gait of the horse to diagnose lameness, evaluate horseshoe needs, or prevent injury for non-limiting example. 
For claim 8, as best understood, Chasins teaches a weight sensor (accelerometer, abstract, para 0038, para 0063, 0068, any one of the one or more accelerometers) being positioned within said panel (fig. 4) wherein said weight sensor is configured to detect downward force exerted by the horses leg during walking, trotting and running, said weight sensor being electrically coupled to said processor (claim 10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins as modified by Davies, as applied to claim 8 above, in further view of Bradley et al. (US 2010/0045463, hereafter referred to as Bradley).
For claim 9, Chasins as modified by Davies further teaches a transmitter being positioned within said panel (para 0043), said transmitter being electrically coupled to said processor (para 0092, 0098).
Chasins as modified by Davies silent about a transceiver being in wireless communication with a global positioning system thereby facilitating said processor to determine a speed of the horse's leg when the horse walks, trots and runs and a distance the horse has traveled during training exercises, said transceiver being configured to be in electrical communication with the extrinsic electronic device such that said transceiver communicates data from said elevation sensor, said weight sensor and the global positioning system.
Bradley teaches an equine motion tracking assembly (abstract and figs.) a transceiver (para 0064) being in wireless communication with a global positioning system (claim 45) thereby facilitating said processor to determine a speed of the horse's leg when the horse walks, trots and runs and a distance the horse has traveled during training exercises (para 0006-0007), said transceiver being configured to be in electrical communication with the extrinsic electronic device such that said transceiver communicates data from said elevation sensor, said weight sensor and the global positioning system (para 0064).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a transceiver in communication with gps, as taught by Bradley, into the system of Chasins as modified by Davies, in order to determine the speed of the horse and the distance travelled.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chasins in view of Davies, Mills, and Bradley.


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited reference have been noted as they pertain to equine sleeves and/or equine motion sensors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642